Exhibit 10.51
BOND PURCHASE AGREEMENT
$141,385,000
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY

      $45,180,000
Water Facilities Revenue Refunding Bonds
(Aqua Pennsylvania, Inc. Project)
Series A of 2010   $96,205,000
Water Facilities Revenue Bonds
(Aqua Pennsylvania, Inc. Project)
Series B of 2010

Bond Purchase Agreement dated October 27, 2010 (this “Bond Purchase Agreement”)
among the PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the
“Authority”), AQUA PENNSYLVANIA, INC., a Pennsylvania corporation (the
“Company”), and JEFFERIES & COMPANY, INC., a Delaware Corporation (the
“Representative”), on behalf of itself and as representative of the underwriters
identified on Schedule I attached hereto (collectively, the “Underwriters”).
Section 1. Background.
(a) The Authority proposes to enter into a Financing Agreement (the “Financing
Agreement”) dated as of October 15, 2010 with the Company, under which the
Authority will agree to loan to the Company funds: (i) to currently refund on
November 18, 2010 (the “Refunding Project”) the outstanding $25,000,000 Delaware
County Industrial Development Authority Water Facilities Revenue Bonds
(Philadelphia Suburban Water Company Project), Series of 1999 (the “1999
Bonds”), which were issued to finance the costs of the facilities located at
various sites throughout the Company’s existing water supply and distribution
system, and to pay a portion of the costs of issuance of such bonds (the “1999
Project Facilities”); and the outstanding $18,360,000 Mercer County Industrial
Development Authority Water Facilities Revenue Bonds, Series of 2000 (Consumers
Pennsylvania Water Company – Shenango Valley Division Project) (the “2000
Bonds”, and together with the 1999 Bonds, the “Prior Bonds”), which were used to
finance a portion of the cost of acquisition, construction, installation and
equipping of its water treatment and filtration facilities located in Sharon,
Pennsylvania, and pay a portion of the costs of issuance of such bonds (the
“2000 Project Facilities”, and together with the 1999 Project Facilities, the
“Refunding Project Facilities”), and related refunding financing costs; (ii) to
finance certain capital costs of the construction, acquisition and installation
of modifications, expansions and replacements of water distribution, treatment
and related operating systems located in the counties of Bucks, Chester,
Delaware, Mercer, Montgomery and Warren Counties in Pennsylvania (the “Project
Facilities” and together with the Refunding Project Facilities the “Facilities”)
that are part of the Company’s System (the “Construction Project”, and together
with the “Refunding Project”, the “Project”); and (iii) the related financing
costs.

 

 



--------------------------------------------------------------------------------



 



To finance the loan under the Financing Agreement, the Authority proposes to
issue and sell $45,180,000 aggregate principal amount of its Water Facilities
Revenue Refunding Bonds (Aqua Pennsylvania, Inc. Project), Series A of 2010 (the
“2010A Bonds”), and $96,205,000 aggregate principal amount of its Water
Facilities Revenue Bonds (Aqua Pennsylvania, Inc. Project), Series B of 2010
(the “2010B Bonds”, and together with the 2010A Bonds, the “Bonds”) to the
Underwriters, who will in turn reoffer the Bonds for sale to the public.
(b) The Bonds will be issued pursuant to the Pennsylvania Economic Development
Financing Law, Act of August 23, 1967, P.L. 251, as amended and supplemented
(the “Act”), a resolution adopted by the Authority on September 15, 2010 (the
“Authority Resolution”) and a Trust Indenture, dated as of October 15, 2010 (the
“Trust Indenture”), between the Authority and U.S. Bank National Association, as
trustee (the “Trustee”). The Bonds will have such terms as are set forth in
Schedule II attached hereto.
The Bonds will be payable out of payments by the Company under the Financing
Agreement, including payments under its First Mortgage Bond, 5.00% Series due
December 1, 2033 in the principal amount of $25,910,000; its First Mortgage
Bond, 5.00% Series due December 1, 2034, in the principal amount of $19,270,000;
its First Mortgage Bond, 4.50% Series due December 1, 2042, in the principal
amount of $15,000,000; and its First Mortgage Bond, 5.00% Series due December 1,
2043, in the principal amount of $81,205,000 (together, the “First Mortgage
Bonds”) issued with respect to the Bonds. The First Mortgage Bonds will be
issued under and secured by the Company’s Indenture of Mortgage dated as of
January 1, 1941 (the “Indenture of Mortgage”), from the Company to The Bank of
New York Mellon Trust Company, N.A., as trustee (successor to The Pennsylvania
Company for Insurance on Lives and Granting Annuities, The Pennsylvania Company
for Banking and Trusts, The First Pennsylvania Banking and Trust Company, First
Pennsylvania Bank, N.A., CoreStates Bank, N.A., Mellon Bank, N.A., Chase
Manhattan Trust Company, National Association and J.P. Morgan Trust Company,
National Association) (the “Mortgage Trustee”), as presently amended and
supplemented and as to be further supplemented by a Forty-sixth Supplemental
Indenture of Mortgage to be dated as of October 15, 2010 (the “Forty-sixth
Supplemental Mortgage”, which together with the Indenture of Mortgage, as
amended and supplemented, is referred to hereinafter as the “Mortgage”). Each of
the First Mortgage Bonds will be issued in the same aggregate principal amount,
and will mature on the same date and bear interest at the same rate as the Bonds
that it secures. All of the Authority’s rights under the Financing Agreement to
receive and enforce repayment of its loan to the Company and to enforce payment
of the Bonds, including all of the Authority’s rights to the First Mortgage
Bonds, and all of the Authority’s rights to moneys and securities in the Project
Funds, the Revenue Funds and the Debt Service Funds (and the accounts within all
such Funds applicable to the Bonds) established by the Trust Indenture, except
for the Authority’s rights to certain fees and reimbursements for expenses,
indemnification and notice thereunder and rights relating to amendments of and
notices under the Financing Agreement, will be assigned to the Trustee as
security for the Bonds pursuant to the Trust Indenture.
(c) The proceeds of the 2010A Bonds and 2010B Bonds will be used to refinance
and finance, respectively, the acquisition, construction, installation and
equipping of facilities for the furnishing of water for purposes of
Section 142(a)(4) of the Internal Revenue Code of 1986, as amended (the “Code”),
so that the interest on the Bonds will not be includable in gross income for
federal income tax purposes under the Code and the Underwriters may offer the
Bonds for sale without registration under the Securities Act of 1933, as amended
(the “1933 Act”), or qualification of the Trust Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).

 

2



--------------------------------------------------------------------------------



 



(d) A Preliminary Official Statement dated October 15, 2010, including the
Appendices thereto and all documents incorporated therein by reference (the
“Preliminary Official Statement”), has been supplied to the parties hereto, and
a final Official Statement to be dated the date hereof, including the Appendices
thereto and all documents incorporated therein by reference, prepared for use in
such offerings will be supplied to the parties hereto as soon as it is
available, subject to Section 10 hereof (such final Official Statement, as it
may be amended or supplemented with the consent of the Authority, the
Representative and the Company, is hereinafter referred to as the “Official
Statement”).
Section 2. Purchase, Sale and Closing. On the terms and conditions herein set
forth, the Underwriters will buy from the Authority, and the Authority will sell
to the Underwriters, all (but not less than all) of the Bonds at a purchase
price equal to $141,764,215.45, which is equal to the $141,385,000.00 aggregate
principal amount of the Bonds, plus net original issue premium of $1,838,245.45,
less the underwriting discount of $1,459,030.00. Payment for the Bonds shall be
made in immediately available funds to the Trustee for the account of the
Authority. Closing (the “Closing”) will be at the offices of Ballard Spahr LLP,
Philadelphia, Pennsylvania (“Bond Counsel”), at 10:00 a.m., Eastern Standard
Time, on November 17, 2010 or at such other date, time or place or in such other
manner as may be agreed on by the parties hereto. The Bonds will be delivered as
fully registered bonds in the aggregate principal amount of $141,385,000 in the
name of Cede & Co., as nominee for The Depository Trust Company (“DTC”), with
CUSIP numbers printed thereon, and shall conform in all respects to DTC’s
Book-Entry Only System. Delivery of the Bonds to DTC will be made by delivering
the Bonds to the Trustee utilizing the DTC FAST system. If the Representative so
requests, the Bonds shall be made available to the Underwriters (prior to their
delivery to DTC) in Philadelphia, Pennsylvania at least three full business days
before the Closing for purposes of inspection.
The Underwriters agree to make a bona fide public offering of the Bonds at the
initial offering prices or yields set forth in the Official Statement; provided,
however, that the Underwriters reserve the right (and the Authority and the
Company hereby expressly acknowledge such right): to make concessions to
dealers; to effect transactions that stabilize or maintain the market price of
the Bonds above that which might otherwise prevail in the open market and to
discontinue at any time such stabilizing transactions; and to change such
initial offering prices, all as the Underwriters shall deem necessary in
connection with the marketing of the Bonds.
Section 3. Authority’s Representations. The Authority makes the following
representations on and as of the date hereof, all of which shall survive
Closing:
(a) The Authority is a body politic and corporate, duly created and existing
under the Constitution and laws of the Commonwealth of Pennsylvania (the
“Commonwealth”), including the “Act”, and has, and at the date of Closing will
have, full legal right, power and authority to: enter into this Bond Purchase
Agreement; execute and deliver the Bonds, the Trust Indenture, the Financing
Agreement, this Bond Purchase Agreement and the Authority’s tax certificate and
the other various certificates executed by the Authority in connection therewith
(collectively, with the Authority Resolution, the “Authority Financing
Documents”); issue, sell and deliver the Bonds to the Underwriters as provided
herein; and carry out and consummate the transactions contemplated by the
Authority Financing Documents and the Official Statement to be carried out
and/or consummated by it.

 

3



--------------------------------------------------------------------------------



 



(b) The Authority Resolution was duly adopted at a public meeting of the
Authority at which a quorum was present and acted throughout; and the Authority
Resolution is in full force and effect and has not been amended, repealed or
superseded in any way.
(c) The sections entitled “INTRODUCTORY STATEMENT” (solely insofar as it relates
to the Authority), “THE AUTHORITY” and “ABSENCE OF MATERIAL LITIGATION” (solely
insofar as the information set forth therein relates to the Authority) contained
in the Preliminary Official Statement as of its date did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements contained therein,
in the light of the circumstances under which they were made, not misleading.
(d) The sections entitled “INTRODUCTORY STATEMENT” (solely insofar as it relates
to the Authority), “THE AUTHORITY” and “ABSENCE OF MATERIAL LITIGATION” (solely
insofar as the information set forth therein relates to the Authority) contained
in the Official Statement as of its date does not or will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements contained therein,
in light of the circumstances under which they were made, not misleading.
(e) The Authority has complied, and will at the Closing be in compliance, in all
material respects with the provisions of the Act.
(f) The Authority has duly authorized and approved the Preliminary Official
Statement and the Official Statement; and has duly authorized and approved the
execution and delivery of, and the performance by the Authority of the
obligations on its part contained in, the Authority Financing Documents.
(g) To the best of the knowledge of the Authority after due inquiry, the
Authority is not in material breach of or in default under any applicable law or
administrative regulation of the Commonwealth or the United States; and the
execution and delivery of the Authority Financing Documents, and compliance with
the provisions of each thereof, do not and will not conflict with or constitute
a breach of or default under any existing law, administrative regulation,
judgment, decree, loan agreement, note, resolution, agreement or other
instrument to which the Authority is a party or is otherwise subject.
(h) All approvals, consents and orders of any governmental authority, board,
agency or commission having jurisdiction that would constitute a condition
precedent to the Authority’s legal ability to issue the Bonds or to the
Authority’s performance of its obligations hereunder and under the Authority
Financing Documents have been obtained or will be obtained prior to the Closing.

 

4



--------------------------------------------------------------------------------



 



(i) The Bonds, when issued, authenticated and delivered in accordance with the
Trust Indenture and sold to the Underwriters as provided herein, will be validly
issued and will be valid and binding limited obligations of the Authority
enforceable against the Authority in accordance with their terms (except as
enforcement may be affected by bankruptcy, insolvency, reorganization,
moratorium or other laws or legal or equitable principles affecting the
enforcement of creditors’ rights (“Creditors’ Rights Limitations”)).
(j) The terms and provisions of the Authority Financing Documents when executed
and delivered by the respective parties thereto will constitute the valid, legal
and binding obligations of the Authority enforceable against the Authority in
accordance with their respective terms (except as enforcement of remedies may be
limited by Creditors’ Rights Limitations).
(k) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, or public board or body, pending or, to the
knowledge of the Authority after due inquiry, threatened against the Authority,
affecting the existence of the Authority or the titles of its officers to their
respective offices or seeking to prohibit, restrain or enjoin the sale, issuance
or delivery of the Bonds or of the revenues or assets of the Authority pledged
or to be pledged to pay the principal of and interest on the Bonds, or the
pledge thereof, or in any way contesting or affecting the validity or
enforceability of the Authority Financing Documents or contesting in any way the
completeness or accuracy of the Preliminary Official Statement or the Official
Statement, or contesting the power or authority of the Authority with respect to
the issuance of the Bonds or the execution, delivery or performance of any of
the Authority Financing Documents, wherein an unfavorable decision, ruling or
finding would affect in any way the validity or enforceability of any of the
Authority Financing Documents.
(1) The net proceeds received from the Bonds and applied in accordance with the
Trust Indenture and the Financing Agreement shall be used in accordance with the
Act as described in the Official Statement.
(m) Any certificate signed by any of the authorized officers of the Authority
and delivered to the Representative shall be deemed a representation and
warranty by the Authority to the Underwriters as to the statements made therein.
Section 4. Company’s Representations and Warranties. The Company makes the
following representations and warranties on and as of the date hereof and as of
the date of Closing, all of which will survive the Closing:
(a) The Company has not sustained, since December 31, 2009, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree; and since the respective dates as of which
information is given in the Official Statement, there have not been any material
changes in the outstanding capital stock or the long-term debt of the Company or
any material adverse change, or a development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholder’s equity or results of operations of the Company,
otherwise than as set forth or contemplated in the Official Statement.

 

5



--------------------------------------------------------------------------------



 



(b) The Company was organized, is in good standing and subsists as a corporation
under the laws of the Commonwealth, with power (corporate and other) to own its
properties and conduct its business as described in the Official Statement.
(c) The First Mortgage Bonds have been duly authorized and, when issued and
delivered as contemplated by this Bond Purchase Agreement, will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company enforceable in accordance with their
terms (except as may be affected by Creditors’ Rights Limitations) entitled to
the benefits provided by the Mortgage.
(d) The Indenture of Mortgage has been duly authorized, executed and delivered
by the Company, and the Forty-sixth Supplemental Mortgage has been duly
authorized by the Company. When the Forty-sixth Supplemental Mortgage, in
substantially the form approved by the Representative and Bond Counsel, has been
executed and delivered by the Company and assuming due authorization and
execution by the Mortgage Trustee, and recorded as required by law, the Mortgage
will constitute a valid and legally binding instrument enforceable against the
Company in accordance with its terms except as enforceability may be affected by
Creditors’ Rights Limitations; will constitute a direct, valid and enforceable
first mortgage lien (except as enforceability of such lien may be affected by
Creditors’ Rights Limitations) upon all of the properties and assets of the
Company (not heretofore released as provided for in the Mortgage) specifically
or generally described or referred to in the Mortgage as being subject to the
lien thereof, excepting permitted liens under the Mortgage and excepting
property and assets that the Mortgage expressly excludes from the lien thereof;
and will create a mortgage upon all properties and assets acquired by the
Company after the execution and delivery of the Forty-sixth Supplemental
Mortgage and required to be subjected to the lien of the Mortgage pursuant
thereto when so acquired, except for permitted liens under the Mortgage. The
Indenture of Mortgage has been and the Forty-sixth Supplemental Mortgage will be
duly filed, recorded or registered in each place in the Commonwealth in which
such filing, recording or registration was or is required to protect and
preserve the lien of the Mortgage; and all necessary approvals of regulatory
authorities, commissions and other governmental bodies having jurisdiction over
the Company required to subject the mortgaged properties and assets or trust
estate (as defined in the Mortgage) to the lien of the Mortgage have been duly
obtained.
(e) With only such exceptions as are not material and do not interfere with the
conduct of the business of the Company, the Company has good and marketable
title to all of its real property currently held in fee simple, and all of its
other interests in real property (other than certain rights of way, easements,
occupancy rights, riparian and flowage rights, licenses, leaseholds and real
property interests of a similar nature). In each case, such title is free and
clear of all liens, encumbrances and defects except such as may be described in
the Official Statement, the lien of the Mortgage, permitted liens under the
Mortgage or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company. Any real property and buildings held under lease by the Company are
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

 

6



--------------------------------------------------------------------------------



 



(f) With only such exceptions as are not material and do not interfere with the
conduct of the business of the Company, the Company has all licenses,
franchises, permits, authorizations, rights, approvals, consents and orders of
all governmental authorities or agencies necessary for the ownership or lease of
the properties owned or leased by it and for the operation of the business
carried on by it as described in the Official Statement, and all water rights,
riparian rights, easements, rights of way and other similar interests and rights
described or referred to in the Mortgage necessary for the operation of the
business carried on by it as described in the Official Statement. Except as
otherwise set forth in the Official Statement, all such licenses, franchises,
permits, orders, authorizations, rights, approvals and consents are in full
force and effect and contain no unduly burdensome provisions. Except as
otherwise set forth in the Official Statement, there are no legal or
governmental proceedings pending or, to the knowledge of the Company after due
inquiry, threatened that would result in a material modification, suspension or
revocation thereof. The Company has the legal power to exercise the rights of
eminent domain for the purposes of conducting its water utility operations.
(g) The issue and sale of the Bonds, the issue and delivery of the First
Mortgage Bonds and the compliance by the Company with all of the applicable
provisions of the First Mortgage Bonds and the Mortgage and the execution,
delivery and performance by the Company of the Forty-sixth Supplemental
Mortgage, the Financing Agreement, this Bond Purchase Agreement and the
Continuing Disclosure Agreement will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance (other than the
lien of the Mortgage) upon any of the property or assets of the Company pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company are subject,
nor will such action result in a violation of the provisions of the Articles of
Incorporation, as amended, or the Bylaws of the Company or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its property. No consent, approval,
authorization, order, registration or qualification of or with any court or any
such regulatory authority or other governmental body (other than those already
obtained) is required to be obtained by the Company for the issue and sale of
the Bonds, the issue and delivery of the First Mortgage Bonds, the execution,
delivery and performance by the Company of this Bond Purchase Agreement, the
Financing Agreement, the Forty-sixth Supplemental Mortgage, the First Mortgage
Bonds and the Continuing Disclosure Agreement, or the consummation by the
Company of the other transactions contemplated by this Bond Purchase Agreement
or the Mortgage.
(h) The Company has obtained from the Pennsylvania Public Utility Commission an
order duly authorizing the issuance and delivery of the First Mortgage Bonds by
the Company and the incurring of the debt evidenced thereby, on terms not
inconsistent with this Bond Purchase Agreement.

 

7



--------------------------------------------------------------------------------



 



(i) The Company is not a holding company, a registered holding company or an
affiliate of a registered holding company within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
(j) There are no legal or governmental proceedings pending to which the Company
is a party or to which any property of the Company is subject, other than as set
forth in the Official Statement, wherein an unfavorable ruling, decision or
finding would have a material adverse effect on the financial position,
stockholder’s equity or results of operations of the Company; and, to the best
of the Company’s knowledge after due diligence, no such proceedings are
threatened by governmental authorities or threatened by others.
(k) The Project consists of either land or property of a character subject to
depreciation for federal income tax purposes and will be used to furnish water
that is or will be made available to members of the general public (including
electric utility, industrial, agricultural, or commercial users); the rates for
the furnishing or sale of the water have been established or approved by a state
or political subdivision thereof, by an agency or instrumentality of the United
States, or by a public service or public utility commission or other similar
body of any state or political subdivision thereof; and all other information
supplied by the Company to the Representative with respect to the exclusion from
gross income pursuant to Section 103 of the Code of the interest on the Bonds is
correct and complete.
(l) The Company has not, within the immediately preceding ten (10) years,
defaulted in the payment of principal or interest on any of its bonds, notes or
other securities, or any legally authorized obligation issued by it.
(m) The information with respect to the Company and the Project and the
descriptions of the First Mortgage Bonds and the Mortgage contained in the
Preliminary Official Statement and the Official Statement (including appendices
A and B thereto) do not contain any untrue statement of a material fact or omit
to state any material fact necessary to be stated therein in order to make such
information and descriptions, in the light of the circumstances under which they
were made, not misleading.
Section 5. Authority’s Covenants. The Authority will:
(a) Furnish such information, execute such instruments and take such other
action in cooperation with the Representative as the Representative may
reasonably request to qualify the Bonds for offer and sale under the Blue Sky or
other securities laws and regulations of such states and other jurisdictions in
the United States of America as the Representative may designate and will
assist, if necessary therefor, in the continuance of such qualifications in
effect so long as required for distribution of the Bonds; provided, however,
that the Authority shall in no event be required to file a general consent to
suit or service of process or to qualify as a foreign corporation or as a dealer
in securities in any such state or other jurisdiction.
(b) Not, on its part, amend or supplement the Official Statement without prior
notice to and the consent of the Representative and the Company and will advise
the Representative and the Company promptly of the institution of any
proceedings by any governmental agency or otherwise affecting the use of the
Official Statement in connection with the offer and sale of the Bonds.

 

8



--------------------------------------------------------------------------------



 



(c) Refrain from knowingly taking any action (and permitting any action with
regard to which the Authority may exercise control) that would result in the
loss of the exclusion from gross income for federal income tax purposes of
interest on the Bonds.
Section 6. Company’s Covenants. The Company agrees that it will:
(a) Refrain from knowingly taking any actions (and from permitting any action
with regard to which the Company may exercise control) that would result in the
loss of the exclusion from gross income for federal tax purposes of interest on
the Bonds.
(b) Indemnify and hold harmless the Authority, its members, directors, officers,
agents, attorneys, and employees and the Underwriters, their respective
officers, directors, officials, agents, attorneys, employees, and each person,
if any, who controls each of the Underwriters within the meaning of Section 15
of the 1933 Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), from and against all losses, claims, damages, liabilities and
expenses, joint or several, to which the Authority and the Underwriters, or
either of them, or any of their respective members, directors, officers, agents,
attorneys, and employees and each person, if any, who controls the Underwriters
within the meaning of the 1933 Act or 1934 Act as aforedescribed may become
subject, under federal laws or regulations, or otherwise, insofar as such
losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon: (i) a breach of the Company’s
representations included in this Agreement; (ii) any untrue statement or alleged
untrue statement of any material fact pertaining to the Project or the Company
set forth in the Official Statement, the Preliminary Official Statement or any
amendment to either; (iii) the willful or negligent omission of (or the alleged
omission to state) a material fact in the Official Statement, the Preliminary
Official Statement, or any amendment or supplement to either, as such fact is
required to be stated therein or necessary to make the statements therein that
pertain to the Company or the Project not misleading in the light of the
circumstances under which they were made; (iv) or arising by virtue of the
failure to register the Bonds under the 1933 Act or the failure to qualify the
Trust Indenture under the 1939 Act; or (v) arising by virtue of any audit or
investigation conducted by a state or federal agency, department or entity
questioning, among other things, the tax-exempt status of the Bonds.
(c) Undertake, pursuant to the Continuing Disclosure Agreement dated as of
November 17, 2010 to be entered into between the Company and the Trustee (the
“Continuing Disclosure Agreement”), to provide annual reports and notices of
certain material events in accordance with Rule l5c2-l2 under the 1934 Act, as
amended (“Rule 15c2-12”).
(d) Not amend or supplement the Official Statement without prior notice to, and
the consent of, the Representative, and will advise the Representative and the
Authority promptly of the institution of any proceedings by any governmental
agency or otherwise affecting the use of the Official Statement in connection
with the offer and the sale of the Bonds.

 

9



--------------------------------------------------------------------------------



 



(e) Take all actions reasonably necessary to maintain in effect and to comply
with the order of the Pennsylvania Public Utility Commission dated October 21,
2010, registering the Securities Certificate for the issuance of the First
Mortgage Bonds in support of the Bonds.
Section 7. Underwriters’ Covenant and Compensation.
(a) By acceptance hereof, each of the Underwriters, on a several (according to
their respective percentages on Schedule I) but not joint basis, agrees to
indemnify and hold harmless the Authority, its members, directors, officers,
agents, attorneys, and employees and the Company, its officers, directors,
agents, attorneys, and employees and each person if any, who controls the
Company within the meaning of Section 15 of the 1933 Act against all or several
claims, losses, damages, liabilities and expenses asserted against them, or any
of them, at law or in equity, in connection with the offering and sale of the
Bonds on the grounds that the information under the caption “UNDERWRITING” in
the Preliminary Official Statement or the Official Statement (or any supplement
or amendment to said information) contains an untrue or allegedly untrue
statement of a material fact or omits or allegedly omits to state any material
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made (it being understood that the
Underwriters furnished only the information under such “UNDERWRITING” heading),
or failure on the part of the Underwriters to deliver an Official Statement to
any purchaser. The Underwriters will reimburse any legal or other expenses
reasonably incurred by a party, person or entity indemnifiable under this
Section 7 in connection with investigating or defending any such loss, claim,
damage, liability or action. This indemnity agreement will be in addition to any
liability that the Underwriters may otherwise have. The Underwriters shall not
be liable for any settlement of, any such action effected without its consent.
(b) The Underwriters will be paid an underwriting discount of $1,459,030.00 with
respect to the Bonds.
(c) The Underwriters acknowledge that the Authority is relying upon the accuracy
of the certification in clause (b) above on the date hereof as a condition
precedent to lending the proceeds of the Bonds to the Company.
Section 8. Notice of Indemnification; Settlement. Promptly after a party, person
or entity indemnifiable under Section 6 or 7 of this Bond Purchase Agreement (an
“Indemnitee”) receives notice of the commencement of any audit, investigation or
action against such Indemnitee in respect of which indemnity is to be sought by
the Indemnitee against the Company or any of the respective Underwriters, as the
case may be (the “Indemnifying Party”), the Indemnitee will notify the
Indemnifying Party in writing of such action, and the Indemnifying Party may
assume the defense thereof, including the employment of counsel and the payment
of all expenses; but the failure so to notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to the
Indemnitee otherwise than hereunder. The Indemnifying Party shall not be liable
for any settlement of any such action effected without its consent, but if
settled with the consent of the Indemnifying Party or if there is a final
judgment for the plaintiff in any such action, the Indemnifying Party will
indemnify and hold harmless the Indemnitee from and against any loss or
liability by reason of

 

10



--------------------------------------------------------------------------------



 



such settlement or judgment. The indemnity agreements contained in this Bond
Purchase Agreement shall include reimbursement for expenses reasonably incurred
by an Indemnitee in investigating the claim and in defending it if the
Indemnifying Party declines to assume the defense and shall survive delivery of
the Bonds. Notwithstanding the foregoing, in the event of an investigation or
audit by the Internal Revenue Service or the Securities and Exchange Commission
or any other state or federal agency, department, or entity with respect to the
Bonds, the Authority shall have the right and duty to undertake its own defense,
including the employment of counsel, with full power to litigate, compromise or
settle the same on its own behalf, and the Company agrees that it will indemnify
and hold the Authority harness for all costs and expenses, including, but not
limited to, attorney fees and expenses and costs, of any such settlement.
Section 9. Equitable Contribution. If the indemnification provided for in
Section 6(b) of this Bond Purchase Agreement is unavailable to any of the
respective Underwriters (or any controlling person thereof) in respect of any
losses, claims, damages or liabilities referred to therein, then the Company
shall, in lieu of indemnifying each or any of the respective Underwriters,
contribute to the amount paid or payable by each or any of the Underwriters as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Underwriters, respectively, from the offering of the Bonds. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then the Company shall contribute to such amount paid or payable
by the Underwriters in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and each or
any of the Underwriters, respectively, in connection with the statements or
omission which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefit received by
the Company or the Underwriters shall be deemed to be in the same proportion as
the total proceeds from the offering (before deducting issuance costs and
expenses other than underwriting fees and commissions) received by the Company,
on the one hand, bear to the total Underwriting fees and commissions received by
the Underwriters, on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
related to information supplied by the Company or each of the Underwriters and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to above in this Section 9. The amount paid or payable
by each of the Underwriters as a result of the losses, claims, damages or
liabilities referred to above in this Section 9 shall be deemed to include any
reasonable legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the amount of the discount
allowed to each Underwriter as set forth in Section 7(b) hereof.
Section 10. Official Statement; Public Offering.

 

11



--------------------------------------------------------------------------------



 



(a) In order to enable the Underwriters to comply with Rule l5c2-l2, the Company
has prepared (or caused to be prepared) the Preliminary Official Statement,
which the Company and the Authority (in the case of the Authority, only with
respect to the information therein under the headings “THE AUTHORITY” and,
insofar as they relate to the Authority, “INTRODUCTORY STATEMENT” and “ABSENCE
OF MATERIAL LITIGATION”) deem final and complete as of its date except for
certain permitted omissions as described in Rule l5c2-l2. The Company shall
provide to the Representative sufficient copies of the Official Statement in
sufficient time to accompany any confirmation that requires payment from any
customer and in any event within seven (7) business days after the date of this
Bond Purchase Agreement. If the Company, during the period described in Section
l0(b) below, has or gains knowledge of a fact or circumstance that would render
the Official Statement misleading in any material respect, then the Company
shall promptly give the Representative written notice thereof. The Authority and
the Company hereby authorize the use of the Preliminary Official Statement and
the Official Statement by the Underwriters in connection with the offering of
the Bonds.
(b) The Authority and the Company will not adopt or distribute any amendment of
or supplement to the Official Statement, except with the prior written consent
of the Representative. If from the date hereof until the earlier of (i) ninety
(90) days after the end of the underwriting period (as defined in Rule l5c2-12)
or (ii) the time when the Official Statement is available to any person from the
Repository with which it has been deposited, but in no case less than
twenty-five (25) days following the end of the underwriting period, any event
relating to or affecting the Authority, the Company or the Bonds shall occur,
the result of which shall make it necessary, in the opinion of the
Representative, to amend or supplement the Official Statement in order to make
it not misleading in the light of the circumstances existing at that time, the
Company shall forthwith prepare, and the Company and the Authority shall approve
for distribution, a reasonable number of copies of an amendment of or supplement
to the Official Statement, in form and substance reasonably satisfactory to the
Underwriters, so that the Official Statement then will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances existing at that time,
not misleading. The Authority shall cooperate with the Company in the issuance
and distribution of any such amendment or supplement.
(c) Upon Closing, the Representative shall promptly provide the Municipal
Securities Rulemaking Board with a copy of the Official Statement for filing in
accordance with Rule 15c2-l2, and inform the Authority and the Company in
writing as to the date and place of such filing and the date of the end of the
underwriting period.
Section 11. Conditions of Underwriters’ and Authority’s Obligations. The
Underwriters’ obligations to purchase and pay for the Bonds and the Authority’s
obligation to issue and deliver the Bonds are subject to fulfillment of the
following conditions at or before Closing:
(a) The representations of the Authority and the Company herein, as applicable,
shall be true in all material respects on and as of the date of the Closing and
shall be confirmed by appropriate certificates at Closing.
(b) Neither the Authority nor the Company, as applicable, shall be in default in
the performance of any of their respective covenants herein.

 

12



--------------------------------------------------------------------------------



 



(c) The Representative shall have received:
(i) An opinion of Ballard Spahr LLP, Bond Counsel, dated the date of Closing,
substantially in the form attached as Appendix E to the Preliminary Official
Statement, addressed to (or with reliance letters delivered in respect of) the
Authority, the Trustee, the Company and the Representative.
(ii) An opinion of Ballard Spahr LLP, Bond Counsel, dated the date of Closing,
substantially in the form attached as Exhibit A hereto, addressed to the
Representative.
(iii) An opinion of the Office of Chief Counsel of the Pennsylvania Department
of Community and Economic Development, as counsel for the Authority, dated the
date of Closing, in form and substance satisfactory to the Representative,
addressed to the Representative, the Trustee, the Company and Bond Counsel.
(iv) An opinion of Dilworth Paxson LLP, counsel to the Company, dated the date
of Closing, substantially in the form attached as Exhibit B hereto, addressed to
the Representative, the Authority and Bond Counsel.
(v) An agreed upon procedures letter dated the date of the Official Statement
and addressed to the Company and the Representative from the Company’s auditor
with respect to financial information set forth in Appendix A and Appendix B to
the Official Statement, in form and substance reasonably satisfactory to the
Company’s auditor and the Representative.
(vi) A certificate dated the date of Closing executed by the Executive Director
of the Authority and addressed to the Representative to the effect that, to the
best of his or her respective knowledge:
(A) the representations and warranties of the Authority contained herein are
true and correct in all material respects as of the date of Closing; and
(B) the Authority has complied in all material respects with all agreements
executed by the Authority in connection with issuance of the Bonds and satisfied
in all material respects the Authority’s covenants contained in Section 5 herein
and all of the conditions on its part to be performed or satisfied at or prior
to the Closing.
(vii) A certificate dated the date of Closing executed by the chief financial
officer of the Company and addressed to the Representative to the effect that,
to the best of his knowledge:
(A) the representations and warranties of the Company in this Bond Purchase
Agreement are true and correct in all material respects as of the date of
Closing;

 

13



--------------------------------------------------------------------------------



 



(B) the Preliminary Official Statement and the Official Statement, as of their
respective dates, insofar as they relate to the Company, do not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, under the
circumstances in which they were made, not misleading in any respect; and
(C) no event affecting the Company has occurred since the date of this Bond
Purchase Agreement that is required to be disclosed in the Official Statement or
necessary in order to make the statements and information therein not misleading
in any material respect.
(viii) Two executed copies of the Trust Indenture, the Financing Agreement, the
Bond Purchase Agreement, the Forty-sixth Supplemental Mortgage and the
Continuing Disclosure Agreement and specimen copies of the First Mortgage Bonds.
(ix) Two copies of the Articles of Incorporation and Bylaws of the Company, as
amended to the date of Closing, and of the resolutions of the Board of Directors
of the Company authorizing and approving the execution and delivery of this Bond
Purchase Agreement, the Financing Agreement, the First Mortgage Bonds, the
Forty-sixth Supplemental Mortgage, the Continuing Disclosure Agreement and the
incurrence of indebtedness with respect thereto and all transactions described
in the Official Statement and contemplated by this Bond Purchase Agreement, all
certified by its Secretary or Assistant Secretary.
(x) Two copies of the Authority Resolution.
(xi) One or more letters from the Company’s auditor, dated the date of the
Preliminary Official Statement and the Official Statement and addressed to the
Company and the Representative, consenting to the use of the financial
statements reported upon by such firm and all references to such firm contained
in the Preliminary Official Statement and the Official Statement.
(xii) Evidence satisfactory to the Representative of a long-term credit rating
of “AA-” and a recovery rating of “1+” assigned by Standard & Poor’s Ratings
Services, a Division of The McGraw-Hill Companies, and that such ratings are in
full force and effect as of the date of Closing.
(xiii) Evidence satisfactory to Bond Counsel and the Representative of the
receipt by the Authority of a Preliminary Allocation relating to the Bonds and
of the registration of a Securities Certificate relating to the First Mortgage
Bonds and the Bonds with the Pennsylvania Public Utility Commission.
(xiv) Such additional documentation, including, without limitation, legal
opinions, as the Representative or its counsel, or Bond Counsel may reasonably
request to evidence compliance with applicable law and the validity of the
Bonds, the Financing Agreement, the Trust Indenture, this Bond Purchase
Agreement, the Forty-sixth Supplemental Mortgage, the First Mortgage Bonds and
the Continuing Disclosure Agreement, and to evidence that the interest on the
Bonds is not includable in gross income under the Code and the status of the
offering under the 1933 Act and the 1939 Act.

 

14



--------------------------------------------------------------------------------



 



(d) At Closing there shall not have been any material adverse change in the
financial condition of the Company or any adverse development concerning the
business or assets of the Company that would result in a material adverse change
in the prospective financial condition or results of operations of the Company
from that described in the Official Statement, which, in the judgment of the
Representative, makes it inadvisable to proceed with the sale of the Bonds; and
the Representative shall have received certificates of the Company certifying
that no such material adverse change has occurred or, if such a change has
occurred, full information with respect thereto.
(e) The Representative shall deliver at Closing a certificate in form acceptable
to Bond Counsel to the effect that the Underwriters have sold to the public
(excluding bond houses and brokers) a substantial amount of the Bonds at initial
offering prices no higher than, or yields no lower than, those shown on the
cover page of the Official Statement and that such certificate may be relied
upon for purposes of determining compliance with Section 148 of the Code.
Section 12. Events Permitting the Underwriters to Terminate. The Underwriters
may terminate their obligation to purchase the Bonds at any time before Closing
if any of the following occurs:
(a) A legislative, executive or regulatory action or proposed action, or a court
decision, which in the reasonable judgment of the Representative casts
sufficient doubt on the legality of, or the exclusion from gross income for
federal income tax purposes of interest on, obligations such as the Bonds so as
to materially impair the marketability or materially lower the market price of
the Bonds.
(b) Any action by the Securities and Exchange Commission or a court that would
require registration of the Bonds or the First Mortgage Bonds under the 1933 Act
or qualification of the Trust Indenture under the 1939 Act.
(c) Any general suspension of trading in securities on the New York Stock
Exchange or the establishment, by the New York Stock Exchange, by the Securities
and Exchange Commission, by any federal or state agency, or by the decision of
any court, of any limitation on prices for such trading, or any outbreak of new
hostilities or other national or international calamity or crisis, or any
material escalation in any such hostilities, calamity or crisis, the effect of
which on the financial markets of the United States of America shall be such as
to materially impair the marketability or materially lower the market price of
the Bonds.
(d) Any event or condition occurring or arising after the date hereof, which in
the reasonable judgment of the Representative renders untrue or incorrect, in
any material respect as of the time to which the same purports to relate, the
information contained in the Official Statement, or which requires that
information not reflected in the Official Statement or Appendices thereto should
be reflected therein in order to make the statements and information contained
therein not misleading in any material respect as of such time; provided that
the Authority, the Company and the Representative will use their best efforts to
amend or supplement the Official Statement to reflect, to the reasonable
satisfaction of the Representative, such changes in or additions to the
information contained in the Official Statement.

 

15



--------------------------------------------------------------------------------



 



(e) Pending or threatened litigation affecting or arising out of the ownership
of the Facilities or any other facilities of the Company or the issuance of the
Bonds, which, in the reasonable judgment of the Representative, would materially
impair the marketability or materially lower the market price of the Bonds.
(f) Quantities of the Official Statement are not delivered to the Underwriters
in a timely manner as required by Section 10 hereof.
If the Underwriters terminate their obligation to purchase the Bonds because any
of the conditions specified in Section 11 hereof or this Section 12 shall not
have been fulfilled at or before the Closing, such termination shall not result
in any liability on the part of the Authority, the Underwriters or the Company,
except for the obligations of the Company under Sections 6(b), 8, 9 and 14 which
shall remain in full force and effect.
Section 13. [Intentionally Omitted]
Section 14. Expenses. All expenses and costs of the authorization, issuance,
sale and delivery of the Bonds including, without limitation, accrued interest,
the preparation of and furnishing to the Underwriters of the Preliminary
Official Statement and the Official Statement, the preparation and execution of
the Bonds, the Financing Agreement, the Trust Indenture, the First Mortgage
Bonds, the Forty-sixth Supplemental Mortgage, the Continuing Disclosure
Agreement and this Bond Purchase Agreement, rating agency fees, the issuance and
closing fees of the Authority, the fees and disbursements of counsel to the
Authority, the fees and disbursements of Bond Counsel, the fees and
disbursements of counsel to the Underwriters and the expenses incurred in
connection with qualifying the Bonds for sale under the securities laws of
various jurisdictions and preparing a Blue Sky memorandum, if any, shall be paid
by the Company from funds contributed by the Company and from proceeds of the
Bonds. The Authority shall bear no out-of-pocket expense in connection with the
transactions contemplated by this Bond Purchase Agreement. Each of the
respective Underwriters will pay all other expenses it may incur in connection
with the public offering of the Bonds.
Section 15. Execution in Counterparts. This Bond Purchase Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Bond Purchase Agreement by signing any such counterpart.

 

16



--------------------------------------------------------------------------------



 



Section 16. Notices and Other Actions. All notices, requests, demands and formal
actions hereunder will be in writing mailed, faxed (with confirmation of
receipt) or delivered by nationally recognized, next-day delivery service to:

         
The Underwriters:
  Jefferies & Company, Inc.,  
 
  as Representative of the Underwriters  
 
  1650 Market Street  
 
  36th Floor  
 
  Philadelphia, PA 19103  
 
  Attention: George C. Werner, III, Managing Director  
 
  Fax #: (610) 514-9852  
 
  Email: gwerner@Jefferies.com  
 
     
The Company:
  Aqua Pennsylvania, Inc.  
 
  762 Lancaster Avenue  
 
  Bryn Mawr, PA 19010  
 
  Attention: Diana Moy Kelly, Treasurer  
 
  Fax #: (610) 519-0989  
 
  Email: dmoykelly@aquaamerica.com  
 
     
The Authority:
  Pennsylvania Economic Development Financing Authority  
 
  Center for Private Financing  
 
  400 North Street, 4th Floor  
 
  Harrisburg, PA 17120-0225  
 
  Attention: Stephen Drizos, Executive Director  
 
  Fax #: (717) 787-0879  
 
  Email: sdrizos@state.pa.us

Section 17. Governing Law. This Bond Purchase Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
excluding those relating to choice of laws or conflict of laws, and may not be
assigned by the Authority, the Company or the Underwriters.
Section 18. Successors. This Bond Purchase Agreement will inure to the benefit
of and be binding upon the parties and their respective successors and, as to
Sections 6, 7, 8 and 9 hereof, the Indemnitees, and will not confer any rights
upon any other person. The term “successor” shall not include any holder of any
Bonds merely by virtue of such holding.

 

17



--------------------------------------------------------------------------------



 



Section 19. Limitations on Liability. No personal recourse shall be had for any
claim based on this Bond Purchase Agreement or the Bonds against any board
member, officer, agent, employee, or attorney past, present or future, of the
Authority or any successor body as such, either directly or through the
Authority or any successor body, under any constitutional provision, statute, or
rule of law or by enforcement of any assessment or penalty or otherwise.
Notwithstanding any provision or obligation to the contrary in this Bond
Purchase Agreement, the liability of the Authority for payments of any kind,
nature or description provided for herein or in any other document executed
pursuant hereto shall be limited to the revenues derived by the Authority from
the Financing Agreement.
(Signatures on next page)

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Authority, the Company and the Underwriters have caused
their duly authorized officers to execute and deliver this Bond Purchase
Agreement as of the date first written above.

            PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING
AUTHORITY
      By:   Stephen M. Drizos         STEPHEN M. DRIZOS        Executive
Director        AQUA PENNSYLVANIA, INC.
      By:   Diana MoyKelly         DIANA MOY KELLY        Treasurer       
JEFFERIES & COMPANY, INC., on its own behalf
and as Representative of the Underwriters
      By:   George C. Werner, III         GEORGE C. WERNER, III        Managing
Director   

 

19



--------------------------------------------------------------------------------



 



SCHEDULE I
Underwriters

         
Jefferies & Company, Inc.
    72.50 %
PNC Capital Markets, LLC
    20.00 %
TD Securities (USA) LLC
    7.50 %

 

20



--------------------------------------------------------------------------------



 



SCHEDULE II
$141,385,000
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY

     
 
    $45,180,000   $96,205,000 Water Facilities Revenue Refunding Bonds   Water
Facilities Revenue Bonds (Aqua Pennsylvania, Inc. Project)   (Aqua Pennsylvania,
Inc. Project) Series A of 2010   Series B of 2010

2010A Bonds

                      $25,910,000   5.00%   Term Bond Due   December 1, 2033  
Yield: 5.00%   Price:100.000 $19,270,000   5.00%   Term Bond Due   December 1,
2034   Yield: 5.05%   Price: 99.306

2010B Bonds

                      $15,000,000   4.50%   Term Bond Due   December 1, 2042  
Yield: 4.75%   Price: 95.904 $81,205,000   5.00%   Term Bond Due   December 1,
2043   Yield: 4.60%   Price: 103.185*

      *  
Price shown to first optional redemption date of December 1, 2020.

Interest Payment Dates: June 1 and December 1, commencing June 1, 2011.
Redemption Provisions: The Bonds are subject to redemption as follows:
Optional Redemption
The 2010A Bonds are subject to optional redemption prior to maturity by the
Authority, at the direction of the Company, on and after December 1, 2020, as a
whole or in part at any time, at a redemption price equal to 100% of the
principal amount thereof, plus interest accrued thereon to the date fixed for
redemption.
The 2010B Bonds are subject to optional redemption prior to maturity by the
Authority, at the direction of the Company, on and after December 1, 2020, as a
whole or in part at any time, at a redemption price equal to 100% of the
principal amount thereof, plus interest accrued thereon to the date fixed for
redemption.
Extraordinary Optional Redemption- 2010A Bonds. The 2010A Bonds are subject to
redemption, at any time prior to maturity, at the option of the Authority, upon
the direction of the Company, in whole, at a Redemption Price of 100% of the
principal amount of the Bonds to be redeemed, plus interest accrued thereon to
the date fixed for redemption, if any of the following events shall have
occurred:

 

21



--------------------------------------------------------------------------------



 



(a) the damage or destruction of all or substantially all of the Refunding
Project Facilities to such extent, that, in the reasonable opinion of the
Company, the repair and restoration thereof would not be economical; or
(b) the taking by condemnation, or the threat thereof, of all or substantially
all of the Facilities or the taking by condemnation of any part, use or control
of the Refunding Project Facilities so as to render them unsatisfactory to the
Company for their intended use; or
(c) in the Company’s reasonable opinion, (1) unreasonable burdens or excessive
liabilities shall have been Imposed upon the Company with respect to the
Refunding Project Facilities or the operation thereof, including, but not
limited to, federal, state or other ad valorem, property, income or other taxes
not being imposed on the date of the Financing Agreement other than ad valorem
property taxes presently levied upon privately owned property used for the same
general purposes as the Refunding Project Facilities, or (2) the continued
operation of the Refunding Project Facilities is impractical, uneconomical or
undesirable for any reason.
Any such redemption shall be on any date within 180 days following the
occurrence of one of the events listed above permitting the exercise of the
option.
Extraordinary Optional Redemption- 2010B Bonds. The 2010B Bonds are subject to
redemption, at any time prior to maturity, at the option of the Authority, upon
the direction of the Company, in whole, at a Redemption Price of 100% of the
principal amount of the 2010B Bonds to be redeemed, plus interest accrued
thereon to the date fixed for redemption, if any of the following events shall
have occurred:
(a) the damage or destruction of all or substantially all of the Project
Facilities to such extent, that, in the reasonable opinion of the Company, the
repair and restoration thereof would not be economical; or
(b) the taking by condemnation, or the threat thereof, of all or substantially
all of the Project Facilities or the taking by condemnation of any part, use or
control of the Project Facilities so as to render them unsatisfactory to the
Company for their intended use; or
(c) in the Company’s reasonable opinion, (1) unreasonable burdens or excessive
liabilities shall have been imposed upon the Company with respect to the Project
Facilities or the operation thereof, including, but not limited to, federal,
state or other ad valorem, property, income or other taxes not being imposed on
the date of the Financing Agreement other than ad valorem property taxes
presently levied upon privately owned property used for the same general
purposes as the Project Facilities, or (2) the continued operation of the
Project Facilities is impractical, uneconomical or undesirable for any reason.
Any such redemption shall be on any date within 180 days following the
occurrence of one of the events listed above permitting the exercise of the
option.

 

22



--------------------------------------------------------------------------------



 



Special Mandatory Redemption of the 2010B Bonds. The 2010B Bonds are subject to
mandatory redemption, in part, on the first interest payment date for which
notice can be given in accordance with the Trust Indenture after the
Construction Project has been completed and the certificate of the Company with
respect thereto required by the Financing Agreement has been filed with the
Authority and the Trustee, to the extent of any amounts transferred from the
2010B Project Fund to the 2010B Debt Service Fund pursuant to the Trust
Indenture, at a Redemption Price of 100% of the principal amount of the 2010B
Bonds to be redeemed, plus accrued interest thereon to the date fixed for
redemption.
Selection shall be made and notice given in accordance with the Trust Indenture.

 

23



--------------------------------------------------------------------------------



 



EXHIBIT A

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 

 